DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 12/17/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicant’s amendment amended claims 1-9.
Claims 1-9 filed 12/17/2021 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant has amended claims 1-9 to address the objections. The objections of claims 1-9 have been withdrawn. 

Claim Rejections - 35 USC § 112 – Maintained and Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 9 recite the limitation “three and fourteen electromyography electrodes.” It is unclear if or what structural limitations are imparted by the term “electromyography” on the electrodes or the device as a whole or if the limitation is merely related to the intended use of the electrodes. The specification filed 03/17/2019 refers the electrodes (20) as wires ([037.], “wires”) which can be made of copper, silver, gold, aluminum, zinc, and nickel ([036.], “preferred embodiment of the electrodes 
(20) are constructed of copper, but other metals could be used including silver, gold, aluminum, 
Zinc and nickel”). For the purpose of examination, any wire electrodes made of copper, silver, gold, aluminum, zinc, or nickel will be interpreted as an “electromyography electrodes.”
Response to Arguments
Applicant's arguments filed 12/17/2021, with respect to the rejections of claims 1-9 under 35 USC § 112(b) have been fully considered but they are not persuasive. The applicant argues that the rejections were addressed by way of amendment to the claims. The examiner disagrees. The Applicant has not clarified what, if any, structural limitations are imparted by the term “electromyography” on the electrodes or the device as a whole or if the limitation is merely an intended use of the electrodes. Furthermore, the applicant has failed provided rationale against the position that any wire electrodes made of copper, silver, gold, aluminum, zinc, or nickel can be interpreted as an “electromyography electrode” in view of the Applicant’s specification. 
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the rejections of claims 8-9 under 35 USC § 112 for including a trademark/trade name have been fully considered and are 

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Placek (US 20100222677 A1).
	Regarding Claim 1, Placek teaches A Multi-Retractable Needle ([0003], deployable treatment needle with a plurality of tines deployable) comprising: 
an outer needle ([0067], needle 170 in claim 1: “needle electrode deployment shaft”) containing between three and fourteen (electromyography electrodes ([0067], plurality of radially diverging needle electrodes 182 and at least 5 are shown in Fig. 13. In claim 10: “3 to 9…needle electrodes”), 
where said electrodes can be deployed from and retracted into the outer needle ([0054], needle electrodes may be axially advanced and retracted within the advancement channels (within the outer needle) from a non-deployed configuration where they lie entirely within the channels to a deployed configuration where they extend radially outwardly from a central axis of the central member) through apertures in the outer needle tip ([0067], plurality of radially diverging needle electrodes 182 may be deployed from the distal end of needle 170…and are deflected outwardly by ramps (FIGS. 4A-4C and 6A-6E) in the distal end of the needle. In [0058] and shown in Figs 6A - 6B, the “ramp exits 114” are the apertures which are in the “distal end of the needle.”  The broadest reasonable interpretation of an “outer needle tip”, absent any limiting definition in the specification, is a distal portion of the needle closely neighboring the most distal point. As seen in the Drawings filed 04/10/2019, the middle electrode extends out an aperture in the most distal point while the electrodes on the left and right extend out of apertures in close proximity to the point).
However, Placek does not explicitly disclose that the needle electrodes are “electromyography” electrodes. Placek does teach that the needle electrodes will typically be wires ([0051], needle electrodes will typically be hollow core needles, tubes, or wires) and can be made of malleable metals such as gold and silver ([0014], individual needles may be elastic or malleable, where suitable malleable needles are formed from stainless steel, titanium, or tungsten, gold, silver, or other conventional malleable metals). As indicated above in the rejection above under 35 USC § 112(b), a wire made of gold will be interpreted as an “electromyography electrode.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifying a gold wire as the specific needle electrode in the device disclosed by Placek to minimize residual strain after multiple deflection or bending cycles and allow for repeatable treatments ([0014]). The limitation “Multi-Retractable Electromyography Needle” residing in the preamble is not being afforded any patentable weight as it appears that the limitation is merely an intended use of the device. This is based 

Regarding Claim 2, Placek further discloses wherein an outer diameter of the outer needle is between 0.8 to 1.5 millimeters ([0071], diameter of the central member will be in the range from 0.75 mm to 3 mm).

Regarding Claim 3, Placek further discloses wherein an inner diameter of the outer needle is between 0.5 to 1.1 millimeters ([0022], spike will have a diameter which is less than that of the central member, typically being in a range from 20% to 95% of the diameter of the central member. 20% of 3 mm is 0.6 mm).

Regarding Claim 6, Placek further discloses said electrodes comprise a biocompatible material selected from a group consisting of: copper, gold ([0014], gold), silver ([0014], silver), aluminum, zinc, and nickel ([0067], nickel titanium).

Regarding Claim 7, Placek further discloses the outer needle tip is equipped with apertures ranging in number from three to fourteen (3 to 9 are claimed in claim 10) to allow for deployment of the electrodes from the interior of the outer needle ([0054], needle electrodes may be axially advanced and retracted within the advancement channels from a non-deployed configuration where they lie entirely within the channels to a deployed configuration where they extend radially outwardly (out the deployment ports) from a central axis of the central member).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Placek (US 20100222677 A1) as applied to claim 1 above, and in further view of Glejboel (WO 2005051183 A1)  (US 20040138657 A1).
Regarding Claim 4, modified Placek teaches the needle of claim 1 as described above.
However, modified Placek does not disclose wherein the outer needle comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy and copper. Glejboel teaches a needle system (P. 6 lines 22-27, sensor comprises an external needle 1 the end of which 2 is sharp and hollow for receiving a second electrode 3) wherein the needle (external needle 1) comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy (P.7 lines 13-17, needle 1 can be used as reference electrode and for this purpose the needle is made of silver or a silver alloy or silver plated steel…silver chloride) and copper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed outer needle disclosed by Placek to include the material taught in Glejboel to serve as a well-known reference electrode (Glejboel P.7 lines 13-17). One of ordinary skill in the art would recognize that applying the well-known structure of a silver chloride electrode as taught by Glejboel to the outer needle disclosed by Placek would yield only predictable results as silver chloride is a well-known material for reference needle electrodes. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Placek (US 20100222677 A1) as applied to claim 1 above, and further in view of Schaefer (US 20020072742 A1).
Regarding Claim 5, modified Placek teaches the needle of claim 1 as described above.
[0010]). Schaefer teaches a needle system wherein the electrode is 38 gauge ([0029], the tines may have circular cross-sections with various diameters but such diameters will preferably range from about 0.1 mm to about 2 mm and preferably from about 0.2 mm to about 0.5 mm. 38 gauge is 0.16 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Placek to include the electrode diameters taught in Schaefer to make electrodes that small diameter and can penetrate into tissue as they are advanced from the cannula. (Schaefer [0027]). A smaller needle penetrates the tissue easier and reduces the pain felt by the patient. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Placek (US 20100222677 A1) as applied to claim 1 above, and further in view of Wang (US 20110319758 A1).
Regarding Claim 8, modified Placek teaches the needle of claim 1 as described above.
However, modified Placek does not disclose the needle wherein the exterior of the outer needle excepting the tip is coated in Teflon. Wang teaches a needle wherein the exterior of a needle except the tip is coated in polytetrafluoroethylene ([0041], Needle 110 optionally can also include a friction lowering material (not shown) affixed to external surface 52. Suitable friction lowering materials that are contemplated for use include, for example, PTFE. A tip portion is exposed from surface 52 seen in Fig. 4 and so the PTFE coating is not covering the tip) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle body of Placek to include a PTFE coating on the needle excluding the tip as taught by Wang to reduce the coefficient of friction between the needle and the tissue it is penetrating (Wang [0041]). One of ordinary . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Placek (US 20100222677 A1) in view of Glejboel (WO 2005051183 A1), Schaefer (US 20020072742 A1), , and Wang (US 20110319758 A1).
Regarding Claim 9, Placek teaches a Multi-Retractable Needle comprising: 
an outer needle ([0067], needle 170 in claim 1: “needle electrode deployment shaft”) containing between three and fourteen electromyography electrodes ([0067], plurality of radially diverging needle electrodes 182 and at least 5 are shown in Fig. 13. In claim 10: “3 to 9…needle electrodes”), where said electrodes can be deployed from and retracted into the outer needle ([0054], needle electrodes may be axially advanced and retracted within the advancement channels (within the outer needle) from a non-deployed configuration where they lie entirely within the channels to a deployed configuration where they extend radially outwardly from a central axis of the central member) through apertures in the outer needle tip ([0067], plurality of radially diverging needle electrodes 182 may be deployed from the distal end of needle 170…and are deflected outwardly by ramps (FIGS. 4A-4C and 6A-6E) in the distal end of the needle. In [0058] and shown in Figs 6A - 6B, the “ramp exits 114” are the apertures which are in the “distal end of the needle.”  The broadest reasonable interpretation of an “outer needle tip”, absent any limiting definition in the specification, is a distal portion of the needle closely neighboring the most distal point. As seen in the Drawings filed 04/10/2019, the middle electrode extends out an aperture in the most distal point while the electrodes on the left and right extend out of apertures in close proximity to the point);

wherein an outer diameter of the outer needle is between 0.8 to 1.5 millimeters ([0071], diameter of the central member will be in the range from 0.75 mm to 3 mm) and an inner diameter of the outer needle is between 0.5 to 1.1 millimeters ([0022], spike will have a diameter which is less than that of the central member, typically being in a range from 20% to 95% of the diameter of the central member. 20% of 3 mm is 0.6 mm)
wherein said outer needle tip is equipped with apertures ranging in number from three to fourteen (3 to 9 are claimed in claim 10) to allow for deployment of the electrodes from the interior of the outer needle ([0054], needle electrodes may be axially advanced and retracted within the advancement channels from a non-deployed configuration where they lie entirely within the channels to a deployed configuration where they extend radially outwardly (out the deployment ports) from a central axis of the central member); and 
wherein said three to fourteen electrodes comprise a biocompatible material selected from a group consisting of: copper, gold ([0014], gold), silver ([0014], silver), aluminum, zinc, and nickel ([0067], nickel titanium).
However, Placek does not explicitly disclose that the needle electrodes are “electromyography” electrodes; wherein said outer needle is comprised of a biocompatible material selected from a group consisting of stainless steel, tungsten, platinum, silver-silver chloride alloy and copper, where the exterior of the outer needle except said outer needle's tip is coated in Teflon, and wherein said three to fourteen electromyography electrodes are 38 gauge. 
Placek does teach that the needle electrodes will typically be wires ([0051], needle electrodes will typically be hollow core needles, tubes, or wires) and can be made of malleable metals such as gold and silver ([0014], individual needles may be elastic or malleable, where suitable malleable needles are formed from stainless steel, titanium, or tungsten, gold, silver, or other conventional malleable metals). [0014]).
Glejboel teaches a needle system (P. 6 lines 22-27, sensor comprises an external needle 1 the end of which 2 is sharp and hollow for receiving a second electrode 3) wherein the needle (external needle 1) comprises a biocompatible material selected from the group consisting of: stainless steel, tungsten, platinum, silver-silver chloride alloy (P.7 lines 13-17, needle 1 can be used as reference electrode and for this purpose the needle is made of silver or a silver alloy or silver plated steel…silver chloride) and copper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed outer needle disclosed by Placek to include a material taught in Glejboel to serve as a well-known reference electrode (Glejboel P.7 lines 13-17). One of ordinary skill in the art would recognize that applying the well-known structure of a silver chloride electrode as taught by Glejboel to the outer needle disclosed by Placek would yield only predictable results as silver chloride is a well-known material for reference needle electrodes.
Schaefer teaches a needle system wherein the electrode is 38 gauge ([0029], the tines may have circular cross-sections with various diameters but such diameters will preferably range from about 0.1 mm to about 2 mm and preferably from about 0.2 mm to about 0.5 mm. 38 gauge is 0.16 mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed needle electrodes of Placek to include the electrode diameters taught Schaefer [0027]).
 Wang teaches a needle wherein the exterior of a needle except the tip is coated in polytetrafluoroethylene ([0041], Needle 110 optionally can also include a friction lowering material (not shown) affixed to external surface 52. Suitable friction lowering materials that are contemplated for use include, for example, PTFE. A tip portion is exposed from surface 52 seen in Fig. 4 and so the PTFE coating is not covering the tip) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed outer needle body of Placek to include a PTFE coating on the needle excluding the tip as taught by Wang to reduce the coefficient of friction between the needle and the tissue it is penetrating (Wang [0041]).
Response to Arguments
Applicant's arguments filed 12/17/2021 with respect to the rejection of claims 1-9 under 35 USC § 103 have been fully considered but they are not persuasive. The applicant argues that one with ordinary skill in the art would not be taught by the disclosures in the ablation needle applications of Placek, et al. where the purpose is to destroy abnormal tissue to invent the Multi-Retractable Electromyography Needle of the present application where the purpose is diagnostic not destructive. The examiner disagrees. All of the structural limitations present in the current claim set as described above have been addressed by the prior art with rationale to combine the teachings. Therefore the prior art teaches the “Multi-Retractable Electromyography Needle” of the present application. 
Furthermore, Placek suggests that a multi-retractable needle system would be desirable to increase the effective volume of a single needle while minimizing the diameter, width, length, and other dimensions (Placek [0010]). Placek also suggests that it would be desirable to provide such multiple needle deployment structures and deployment assemblies to have a reduced or minimized insertion force for advancement through solid tissue and to provide predictable needle placement (Placek [0010]). These desirable aspects are independent of the intended use and would be desirable to a system configured to perform electromyography. 
Many of the applicant statements are directed to the intended use of the device and are not commensurate with the scope of the claims. The applicant mentions the use of the multi-retractable electromyography needle in conjunction with an EMG computer. No such computer or use with said computer is present in the scope of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791